Citation Nr: 1215911	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  07-13 026	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of the right knee with a tear of the lateral meniscus, rated 10 percent disabling prior to December 10, 2008 and 30 percent disabling since February 1, 2010.

2.  Entitlement to an increased rating for chondromalacia of the left knee, currently rated 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) (except for a period when a temporary total rating was in effect).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to November 1977.

These matters come before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO denied entitlement to increased ratings for chondromalacia of the right knee with a tear of the lateral meniscus and chondromalacia of the left knee, which were each evaluated as 10 percent disabling.

In December 2008, the RO granted a temporary total (100 percent) rating for the service-connected right knee disability based on surgical or other treatment necessitating convalescence, effective from December 10, 2008 to January 31, 2010.  A 30 percent rating was assigned from February 1, 2010.

As the Veteran was granted the full benefit he sought during the period from December 10, 2008 to January 31, 2010, his claim for an increased rating for chondromalacia of the right knee with a tear of the lateral meniscus during that period is not on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2010, the Board remanded the increased rating issues for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. 
§ 4.16(a) (2011).  The grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

The Veteran reported during a January 2010 VA examination that he was retired due to his knee disabilities, among other things.  Given the evidence of current disabilities, the Veteran's claim for the highest ratings possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice, during the period when the temporary 100 percent rating was not in effect.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected disabilities would be sufficient to preclude gainful employment.

The Veteran's percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In his March 2005 claim and in statements dated in April 2007 and October 2008, the Veteran raised the issues of entitlement to service connection for low back, right leg, right arm, and bilateral hip disabilities.  These claims have not yet been adjudicated and the unadjudicated claims as well as the increased rating claims currently on appeal are inextricably intertwined with the issue of entitlement to a TDIU.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Holland v. Brown, 6 Vet. App. 443, 446 (1994).

Further, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Cf. 38 U.S.C.A. § 5103A (West 2002).  Therefore, such notice should be provided upon remand.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A February 2006 VA examination report reveals that the Veteran reported that he was in receipt of Social Security Administration (SSA) disability benefits for, among other things, his knee disabilities.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and are reportedly directly relevant to the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claims for service connection for low back, right leg, right arm, and bilateral hip disabilities. These issues should not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

2.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim for TDIU.

3.  The agency of original jurisdiction (AOJ) should ask the Veteran to complete a formal application for TDIU and report his education and employment history and his earnings history, especially for the period since March 2005.

4.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

5.  After all efforts have been exhausted to obtain and associate with the claims file any records from SSA and after the Veteran has been provided a sufficient opportunity to submit evidence pertaining to the claim for a TDIU, schedule him for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (chondromalacia of the right knee with a tear of the lateral meniscus and chondromalacia of the left knee) would, in combination, preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner should also report whether his or her opinion would change if low back, right leg, right arm, and/or bilateral hip disabilities were considered service-connected disabilities.

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so

6.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

7.  If, after completion of instructions 1 through 6 above, there is any period since March 2005 that the Veteran was unemployed and did not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

8.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


